internal_revenue_service number release date index numbers - ------------------------------------- -------------- ------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b03 plr-101798-07 date march distributing --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- controlled --------------------------------------------------------------------------------------------------------------------- ------------------------------ -------------- ------------------------------------- ------------------------------- ---------- ------------- -------------------------------------------------------------------------------------------- state x state y business a business b c d shareholder ----------------------------------------------------------------------------------------- ---------------------------- --------------------- --------- -- the rulings contained in this letter are based upon facts and representations we respond to your date request for rulings on certain federal plr-101798-07 dear -------------- - income_tax consequences of a proposed transaction additional information was submitted in a letters dated january and date the information submitted is summarized below submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process made no determination regarding whether any distribution described below satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations whether any of the distributions described below is used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both see sec_355 b of the internal_revenue_code and sec_1_355-2 or whether any distribution described below is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 in particular this office has not reviewed any information pertaining to and has summary of facts distributing a state x corporation has elected to be treated as an s_corporation distributing conducts business a and business b distributing uses the cash_method_of_accounting on a calendar_year basis distributing has voting common_stock outstanding which is held by c shareholders business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the financial information submitted by distributing indicates that business a and distributing wishes to separate business b from business a to cut costs and diffuse certain shareholder conflicts between shareholder and the other shareholders of distributing concerning the operations of business a and business b accordingly the following transaction has been proposed proposed transaction i distributing will organize controlled as a state y corporation with big_number shares of voting common_stock outstanding controlled will elect to be an s_corporation and use the cash_method_of_accounting distributing will plr-101798-07 transfer all of the assets involved in business b to controlled in exchange for all of the controlled stock the contribution ii distributing will distribute all of its voting controlled common_stock to shareholder in exchange for d shares of his distributing stock the distribution representations a the fair_market_value of the controlled stock to be received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder in the exchange b c no part of the consideration to be distributed by distributing will be received by shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing are representative of its present operations and with respect to distributing there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees e f g h i the distribution is being carried out to separate the geographically isolated business b from business a the separation will allow each business to cut costs and be more profitable the separation will also diffuse certain shareholder conflicts between shareholder and the other distributing shareholders the distribution is motivated in whole or substantial part by this corporate business_purpose the distribution will not be used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both no liabilities will be assumed within the meaning of sec_357 by controlled in the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length plr-101798-07 j for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation k l m no two parties to the transaction are investment companies as defined in sec_368 and iv immediately after the transaction as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the transaction n o rulings based solely on the information submitted and representations made we rule as follows plr-101798-07 the contribution by distributing to controlled followed by the distribution of the controlled stock to shareholder will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution solely in exchange for controlled stock sec_361 no gain_or_loss will be recognized by controlled on the contribution in exchange for controlled stock sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the holding_period of that asset in the hands of distributing sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder on the distribution sec_355 the basis of the controlled stock in the hands of shareholder will be the same as the basis of the distributing stock exchanged therefor sec_358 the holding_period of the controlled stock in the hands of shareholder will be the same as the holding_period of the distributing stock exchanged therefor provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 we express no opinion about the tax treatment of any transaction described above under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effect resulting from any of these transactions that is not specifically covered by the above rulings in particular no opinion is requested and no opinion is expressed regarding whether the distribution satisfies the business_purpose requirement of sec_1_355-2 whether the transaction is used principally as a device for the distribution of the earnings_and_profits or distributing or controlled or both pursuant to the power_of_attorney on file in this office a copy of this letter is being this ruling is directed only to the taxpayer who requested it sec_6110 plr-101798-07 see sec_355 and sec_1_355-2 and whether the proposed transaction is part of a plan or series of related transactions under sec_355 provides that it may not be used or cited as precedent sent to distributing’s authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling ken cohen senior technician reviewer branch office of associate chief_counsel corporate sincerely
